Citation Nr: 0617840	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury with arthritis, currently rated 10 percent 
disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine and muscle strain of the lower 
back as secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 through 
March 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2003 by the Department of Veteran's Affairs (VA) Regional 
Office in White River Junction, Vermont, and in June 2005, by 
the VA Regional Office (RO) in Manchester, New Hampshire.  
The veteran's claims are currently under the jurisdiction of 
the Manchester, New Hampshire RO.  


FINDINGS OF FACT

1.  The veteran has full extension of the right knee and 
flexion limited to 110 degrees at most, without ankylosis, 
frequent episodes of locking, effusion into the joint, 
instability, fatigability, swelling, or flare-ups.

2.  The veteran's degenerative joint disease of the lumbar 
spine and muscle strain of the lower back is not related to 
the veteran's service-connected right knee disability, or to 
any other incidence of service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a right knee injury with arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5258, 5260, 5261, 5262 (2005).

2.  Degenerative joint disease of the lumbar spine and muscle 
strain of the lower back was not incurred in, or aggravated 
by active service, nor is it proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish the effective date 
for the disability on appeal.  The veteran was also not 
informed of the type of evidence necessary to establish a 
disability rating or effective date for his claim for service 
connection for a back disability.  Despite the inadequate 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As explained below, 
the Board has determined that an increased rating is not 
warranted for the right knee disability and that service 
connection is not warranted for the claimed back disability.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in not notifying him or the evidence pertinent 
to those elements.

Prior to the initial adjudication of the veteran's claims, 
the RO mailed the veteran a letter in May 2003 regarding his 
claim for an increased rating for his right knee injury, and 
a letter in December 2004 regarding the veteran's low back 
claim.  These letters notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support his claims as well as requested that the 
veteran submit any supporting medical records from private 
treatment.  Additionally, the RO informed the veteran as to 
what the evidence must show to establish entitlement.  The RO 
also requested that the veteran identify any relevant records 
and/or additional supporting information or evidence.  
Finally, the May 2003 letter requested that the veteran 
submit previously identified treatment records, and the 
December 2004 letter requested that the veteran submit all 
medical evidence of his current back injury, as well as 
evidence showing a connection between his back injury and his 
service-connected knee injury.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

The Board further notes that the veteran's service medical 
records have been obtained.  In addition, the veteran has 
been provided with VA examinations for both his back and his 
right knee.  The veteran's relevant VA outpatient and private 
medical records have also been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate his claims and the Board is similarly unaware of 
any such evidence.  Therefore the Board is satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA.

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.


Legal Criteria - Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel held 
in VAOGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis.

In VAOPGCPREC 9-98, VA General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59 (2005).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In 
absence of limitation or motion, the disability is rated as 
follows:  x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups warrants a rating of 
10 percent; and x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a rating to 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and a 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 0 percent evaluation required 
extension of the leg limited to 5 degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  Regarding 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.


Legal Criteria - Service Connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Additionally, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).




History - Increased Rating

In a March 2002 rating decision, the RO granted service 
connection for a right knee injury, with arthritis, and 
assigned the veteran a rating of 10 percent, effective June 
6, 2000.  The veteran submitted a claim for an increased 
rating greater than 10 percent in March 2003.

In August 2003, the veteran was afforded a VA examination of 
the right knee.  Examination revealed no locking, buckling, 
weakness, or fatigability of the right knee.  Also, no gross 
deformity, swelling, erythema, or effusion was present in 
either knee.  The examiner noted that McMurray's test was 
negative, that there was minimal anterior drawer sign, and 
that there was no laxity to varus or valgus stress.  The 
examiner also noted flexion of 110 degrees with subjective 
complaints of pain, and extension to 0 degrees.  After 
conducting his examination and after reviewing the claims 
folder, including the medical records and imaging studies, 
the examiner provided a diagnosis of chronic right knee 
strain, with slight joint space narrowing.  

The veteran submitted numerous outpatient records showing 
complaints of right knee pain emanating from a local trigger 
spot and manifesting as sharp, burning pain on the lateral 
knee.  The record also includes complaints of the right knee 
"giving out."  A VA outpatient report dated January 2004 
notes that the veteran reported his knee giving out three 
times in the six months prior to the date of the report.  He 
reported no pain with walking, but pain when he stopped and 
when sitting down.  Examination of the knee revealed full 
range of motion, and negative results for McMurray's test and 
Lachman's test.  The physician noted that there was no 
effusion, but that there was one spot of acute tenderness at 
the mid-lateral joint line.  The physician provided a 
diagnosis of knee pain with trigger point, possible internal 
derangement.  A VA outpatient report dated March 2004 
indicated that the veteran reported his knee pain as 
unchanging over many years.

An x-ray study done in August 1998 revealed minimal 
osteoarthritis of both knees.  An MRI taken in February 2004 
noted degenerative changes, most prominent in the 
patellofemoral joint.  No meniscal tear was identified.


Analysis - Increased Rating

The veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5003 for arthritis of a joint.  Diagnostic 
Code 5003 does not provide for a higher rating for a single 
joint, but does provide that higher ratings are available for 
arthritis of a single joint based on limitation of motion 
under the appropriate diagnostic code.

To warrant a compensable rating under Diagnostic Code 5260, 
the veteran's flexion must be limited to 45 degrees.  To 
warrant a compensable rating under Diagnostic Code 5261, the 
veteran's extension must be limited to 10 degrees.  Objective 
medical evidence reveals that the veteran has flexion of 110 
degrees and full extension.  The veteran's right knee range 
of motion greatly exceeds the criteria for a compensable 
rating based on limitation of motion.  Furthermore, the 
August 2003 VA examination found no weakness or fatigability, 
and only noted subjective symptoms of pain.  The examiner 
stated that the veteran was contracting his muscles, and 
expressed the opinion that the veteran had a greater range of 
motion than actually recorded.  Therefore, a higher rating is 
not warranted under Diagnostic Codes 5260 or 5261, even when 
taking into consideration pain on movement, swelling, 
disturbance of locomotion, and interference with sitting and 
weight-bearing.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

While the veteran reports that his knee occasionally "gives 
out," there is no objective medical evidence noting that the 
veteran experiences recurrent subluxation or lateral 
instability of the knee.  The August 2003 VA examination 
report and the January 2004 VA outpatient report indicate 
that the veteran had a stable right knee.  This is indicated 
by reports of a negative McMurray's test, a negative 
Lachman's test, minimal anterior drawer sign, and no laxity 
to varus or valgus stress.  Therefore, a separate compensable 
rating under Diagnostic Code 5275 is not warranted.  

There is no objective medical evidence that the veteran's 
right knee is characterized by ankylosis, locking, effusion, 
or impairment of the tibia and fibula so as to warrant a 
rating under Diagnostic Codes 5256 (Knee Ankylosis), 5258 
(Cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain, and effusion into the joint), and 5262 
(Tibia and fibula, impairment of).  Therefore a compensable 
rating under the above-mentioned diagnostic codes is not 
warranted.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


History - Service Connection

The veteran asserts that his low back disability was incurred 
in July 2004, when his right knee locked up and caused him to 
fall, thereby injuring his back.  The veteran also contends 
that the July 2004 fall was the onset of his back pain and 
that his pain has been continuous since this date.

The veteran does not claim, and the evidence does not show, 
that the veteran developed a back disability during service 
or for many years after discharge from service.  

The veteran submitted numerous VA outpatient and private 
medical records to substantiate his claim.  These records can 
be summarized as follows.  The records clearly show 
complaints of, and treatment for, a current back disability.  
Various VA outpatient records also note that the veteran 
provided a history of a July 2004 fall, but no treatment 
record of the actual alleged incident is of record.  However, 
the records do show that the veteran sought and received 
treatment for two work-related injuries occurring in August 
2004 and January 2005.  In a medical report from Alice Peck 
Day Memorial Hospital, regarding his back disability, dated 
February 2005, the veteran reported no back problems or 
injuries prior to his August 2004 and January 2005 work 
injuries.  To the contrary, a letter from Dr. J.A.M., dated 
August 2003, indicates that the veteran had a long-standing 
history of back problems and pain.  The record also shows 
that the veteran was prescribed physical therapy for his back 
in March 2005, but was discharged as recovered after five 
treatments.  

An x-ray taken in August 1998 reveals minimal osteoarthritis 
of the lumbar spine.  An MRI taken of the lumbar spine in 
March 2005 noted facet degeneration at lower lumbar levels 
with no stenosis of the canal or disc herniation.  An x-ray 
of the lumbosacral spine taken in October 2004 notes no acute 
fractures with mild interval increase in degenerative 
process.

The veteran was afforded a VA examination in May 2005 for his 
lumbar spine.  The veteran reported to the examiner, that in 
July 2004, his right knee gave out, causing him to fall in 
the tub and injure his back.  The veteran reported re-
injuring his back in work-related incidents in August 2004 
and in January 2005.  The examiner noted a diagnosis of 
degenerative joint disease of the lumbar spine and muscle 
strain of the lower back.  After reviewing the veteran's 
claims file, VA outpatient records, private medical records, 
and imaging studies, the examiner stated that it was 
speculative to conclude that there was a direct causal 
relationship between the patient's service-connected right 
knee injury and his current back symptoms.

While the VA outpatient and private medical records show 
complaints of back pain and treatment for a back disability, 
there is no objective medical evidence that his back 
disability was caused by his service-connected right knee 
injury with arthritis.  The veteran's own assertions are the 
only evidence indicating that his service-connected right 
knee injury caused him to fall in July 2004, resulting in a 
current back disability.  However, as a lay person, the 
veteran lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (993).  

The competent medical evidence regarding a nexus between the 
veteran's service-connected right knee disability and his 
current back disability consist of a VA opinion.  As 
previously noted, the VA examiner stated that it was 
speculative to conclude that the veteran's service-connected 
right knee injury caused his current back disability.  This 
opinion fails to establish a nexus between his current back 
disability and his service-connected right knee disability.

In conclusion, the evidence of record does not show that the 
veteran's service-connected right knee injury caused or 
aggravated the veteran's back disability.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for a low back disability as secondary to 
residuals of a right knee injury.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

1.  Entitlement to a rating in excess of 10 percent for 
residuals or a right knee injury with arthritis, is denied

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine and muscle strain of the lower 
back as secondary to the service-connected residuals of a 
right knee injury with arthritis, is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


